Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s attorney Michelle Carniaus, Reg. No. 36,098 on July 29, 2021.
2.	The application has been amended as follows:
	IN THE CLAIMS:
	Please amend the claims as follow:
	Claims 1-25 (Canceled).
Claim 26.  (New)  A method for providing a piece of injury information about an injury of an unprotected road user in the event of a collision with a vehicle, comprising the following steps:
determining a probability value which represents a probability of a degree of severity of the injury, using a function which represents the degree of severity as a function of at least one collision parameter characterizing the collision; 
producing the injury information using the probability value; and 
sending the injury information to a receiving station of an emergency call system to provide the injury information;

wherein in the step of determining, the additional probability value is determined by subtracting a sum of the probability value and a further probability value from a maximum probability value representing a maximum probability. 
Claim 27.  (New)  The method as recited in claim 26, wherein in the step of determining, the probability value is determined as the collision parameter as a function of a collision speed, with which the vehicle and the road user collide with one another. 
Claim 28.  (New)  The method as recited in claim 27, wherein in the step of determining, the probability value is determined using the following function: 
            
                
                    
                        f
                        (
                        v
                    
                    
                        c
                    
                
                )
                =
                
                    
                        1
                    
                    
                        1
                        +
                        
                            
                                e
                            
                            
                                (
                                a
                                +
                                b
                                
                                    
                                         
                                         
                                        v
                                    
                                    
                                        c
                                    
                                
                                )
                                 
                            
                        
                    
                
            
        ,
a standing for a first function parameter,
b standing for a second function parameter and 
vc standing for the collision speed. 
Claim 29.  (New)  The method as recited in claim 26, further comprising the following step:
reading in an activation signal, which represents an activation of at least one passenger protection device of the vehicle, the probability value being 
Claim 30.  (New)  The method as recited in claim 26, further comprising the following step:
ascertaining the collision parameter using an additional piece of information relating to the road user received via a communication interface of the vehicle.
Claim 31.  (New)  The method as recited in claim 26, wherein the person protection device is a liftable engine hood or an airbag external to the vehicle.
  	Claim 32.  (New)  A device configured to provide a piece of injury information about an injury of an unprotected road user in the event of a collision with a vehicle, the device configured to: 
determine a probability value which represents a probability of a degree of severity of the injury, using a function which represents the degree of severity as a function of at least one collision parameter characterizing the collision; 
read in an activation signal, which represents an activation of at least one person protection device of the vehicle, the probability value being determined using the activation signal in response to the activation;
produce the injury information using the probability value; and 
send the injury information to a receiving station of an emergency call system to provide the injury information;
wherein for the determination, at least one additional probability value, which represents a probability of an additional degree of severity of the injury, is 
wherein for the determination, the additional probability value is determined by subtracting a sum of the probability value and a further probability value from a maximum probability value representing a maximum probability. 
Claim 33.  (New)  A non-transitory machine-readable memory medium on which is stored a computer program for providing a piece of injury information about an injury of an unprotected road user in the event of a collision with a vehicle, the computer program, when executed by a computer, causing the computer to perform the following steps: 
determining a probability value which represents a probability of a degree of severity of the injury, using a function which represents the degree of severity as a function of at least one collision parameter characterizing the collision; 
reading in an activation signal, which represents an activation of at least one person protection device of the vehicle, the probability value being determined in the step of determining using the activation signal in response to the activation;
producing the injury information using the probability value; and 
sending the injury information to a receiving station of an emergency call system to provide the injury information;

wherein in the step of determining, the additional probability value is determined by subtracting a sum of the probability value and a further probability value from a maximum probability value representing a maximum probability.

Reasons for Allowance
3.	In view of amended claims, and further search, Claims 26 - 33 are allowable over the prior art of record.
4.	The following is an Examiner’s statement of reasons for allowance: 
Mimar (2014/0300739) is the closest prior art to the application invention, which discloses a system includes a 3G/4G LTE or a 5G wireless modem, which is used to report driver analytics, automatic accident detection and emergency help request notification, estimations of accident detection and determines the severity level (maximum value to 10) of a given accident by using a function of acceleration, change in speed, weights of objects, etc.; the present device works without a continuous connection to internet, and stores multi-channel video and optional audio and meta data including driver analytics onto the embedded micro SD card; in case of an emergency the present device connects to internet and sends emergency help 
	Rosen et al. in “Pedestrian fatality risk as a function of car impact speed” discloses an analytical expression for the pedestrian fatality risk as a function of impact speed, determine a probability value for detect severe accident involve between pedestrian and vehicle. 
	However, the prior art of record fails to disclose singly or in combination to render obvious that determine a probability value which represents a probability of a degree of severity of the injury, using a function which represents the degree of severity as a function of at least one collision parameter characterizing the collision, wherein for the determination, at least one additional probability value, which represents a probability of an additional degree of severity of the injury, is determined using: (i) the function and/or (ii) a further function representing a further degree of severity of the injury, as a function of the collision parameter, the injury information being generated in the step of generating using the additional probability value; wherein for the determination, the additional probability value is determined by subtracting a sum of the probability value and a further probability value from a maximum probability value representing a .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Nicolao et al. (A Collision Risk Assessment Approach as a Basic for the On-board Warning Generation in Cars) which discloses generating the conflict risk probability functions associated with the considered scenarios.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645